Pohpunbarger, Judge,

(concurring:)

I concur in the refusal of the writ, but I do so on the ground that the book in question has been legally displaced, not that the publisher would have no right of renewal of the contract, if it had not been so displaced. In my opinion, the hypothesis of the alternative writ, namely, that the book lias not been legally displaced, is unsustained, and what the plaintiff’s status would be, if it had been, I do not feel called upon to say. • However, I doubt the want of legal right to renewal when a book has not been displaced, and no publisher, other than the one with whom it was contracted, can furnish it, and the use of a text book on the subject of which the book treats has not been dispensed with. He contracted under a statute saying there should bo no displacement of his book, except in a prescribed manner, which implies that the use thereof shall continue, if any book on the subject is used, and that, if no other person *433can furnish the booh, he may do so. Does this not impliedly say the contract carried with it, as a part thereof, an option of renewal, analogous to a privilege of purchase as part of a contract of lease? The public is fully protected by the power of the board to displace the book,, if the price is exorbitant, or there is any other cause for getting rid of the contractor.
But, as I have said, this book was legally displaced. Only two changes were made, one by five votes and the other by six. It is immaterial that the six vote change was made first. It does violence to the mere letter of the statute but not to its moaning and spirit. Having the power to make one change by five votes and another by six, the order of time in which the changes are made cannot possibly signify anything in a practical sense. Had the vote, respecting plaintiff’s book, been taken first, it would have been displaced, and on the next vote, the other would have gone out by six votes, in strict conformity with the letter of the statute. To say that, because the order of voting on the two propositions was reversed, only one change of books was effected, is to limit the powers of the board by nothing more than a mere dry technicality.